                    Case 3:20-cv-00258 Document 1 Filed 10/14/20 Page 1 of 3



                                    UNITED STATES DISTRICT COURT

                                      WESTERN DISTRICT OF TEXAS

                                             EL PASO DIVISION


AMERI-TECH DIST., INC.                              )
                                                    )
           Plaintiff,                               )
                                                    )
v.                                                  )       CAUSE NO. 3:20-cv-258
                                                    )
THE GATEWAY GROUP, LLC                              )
                                                    )
           Defendant.                               )
                                          NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

           COMES NOW THE GATEWAY GROUP, LLC ("Gateway"), the only Defendant in the

above-styled action, and files its Notice of Removal as follows:

           1.         Plaintiff, AMERI-TECH DIST., INC. ("Ameri-Tech"), filed a civil action against

Gateway on September 3, 2020, Cause No. 2020-DCV2859, pending in the 168th Judicial District

Court, El Paso County, Texas. Gateway first received a copy of the Plaintiff's Original Petition on

September 15, 2020. A true and correct copy of the Plaintiff’s Original Petition, citation and

documents received by Gateway from the Office of the Texas Secretary of State are attached hereto

as Ex. 1.

           2.         Ameri-Tech is a Texas corporation with its principal place of business located in El

Paso County, Texas.

           3.         Gateway is a limited liability company formed under the laws of Arizona with its

principal place of business located in Maricopa County, Arizona. The only members of Gateway

are Gary Wenger and Jodi Wenger. Both Gary Wenger and Jodi Wenger are citizens of the United

States and the State of Arizona and both are residents of Maricopa County, Arizona.




Notice Removal Fed Ct.wpd                                                                            PAGE 1
                    Case 3:20-cv-00258 Document 1 Filed 10/14/20 Page 2 of 3



           4.         Plaintiff’s Original Petition asserts a breach of contract claim with alleged damages

sought to be recovered of $177,791.95. Based on the foregoing, the amount in controversy exceeds

$75,000.

           5.         Gateway filed its Original Answer on October 12 (attached as Ex. 2) and Gateway's

First Amended Answer and Counterclaim on October 14 (Ex. 3). Also attached is the Plaintiff's

Request for Disclosure which was served on October 12, 2020 (Ex. 4). The attached Exhibits 1-4

constitute all pleadings and documents which have been filed or served in the state court action,

Cause No. 2020-DCV2859.

           6.         This action is removable to this Court pursuant to 28 U.S.C. §1441(a), §1446(a),

§1446(b) and §1332(a) as there is a complete diversity of citizenship between the Plaintiff, Ameri-

Tech, and the Defendant, Gateway, as well as all members of Gateway, and the amount in

controversy exceeds $75,000.

           7.         Defendant hereby files this Notice of Removal within thirty (30) days of the initial

receipt by Gateway of the Plaintiff's Original Petition pursuant to 28 U.S.C. §1446 and Rule 11 of

the Federal Rules of Civil Procedure. A Defendant's Notice of Removal will be filed in the state

court proceeding and copies of both this Notice of Removal and the Defendant's Notice of Removal

filed in the state court proceeding will be served upon counsel for Plaintiff.

           Accordingly, Gateway requests that notice be taken of this Notice of Removal and that this

case be assigned a cause number and a presiding judge pursuant to the rules for the United States

District Court for the Western District of Texas, El Paso Division.

                                                            Respectfully submitted,
                                                            BECK & HALL, P.C.
                                                            5915 Silver Springs Dr., Bldg. 4
                                                            El Paso, TX 79912
                                                            TEL: (915) 544-5545
                                                            FAX: (915) 544-1620
                                                            EMAIL: bryanhall@beckhallpc.com

                                                            By:      /s/ Bryan H. Hall
                                                                  Bryan H. Hall
                                                                  State Bar No. 08744800

Notice Removal Fed Ct.wpd                                                                             PAGE 2
                    Case 3:20-cv-00258 Document 1 Filed 10/14/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that on 14th day of October, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF System which will send notification of
such filing to all counsel of record and a copy the foregoing document was forwarded to Stuart
Schwartz, PO Box 99123, El Paso, TX 79999-9123, via email and certified mail, return receipt
requested.


                                                   By:     /s/ Bryan H. Hal
                                                           Bryan H. Hall




Notice Removal Fed Ct.wpd                                                                  PAGE 3
